Case 18-31079-KRH         Doc 24     Filed 11/07/18 Entered 11/07/18 20:18:37           Desc Main
                                     Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

In re: BRIAN WIRT BARTLETT,                   )              Chapter 13
                                              )              Case No. 18-31079-KRH
                                Debtor(s).    )


                    RESPONSE TO MOTION FOR RELIEF FROM STAY

        Tracy Wills Bartlett (“Mrs. Bartlett”), by counsel, hereby responds to the motion for relief

from the automatic stay of 11 U.S.C. § 362(a) filed by the debtor, Brian Wirt Bartlett, as follows:

        1.      The debtor and Mrs. Bartlett are currently involved in divorce proceedings in the

Amelia County Circuit Court, case number CL17000033, which case was filed on March 20,

2017 (“the Divorce Case”).

        2.      During the pendency of the Divorce Case the debtor filed the above captioned

Chapter 13 bankruptcy case.

        3.      The Divorce Case was not listed in section 4 of the debtor’s statement of financial

affairs nor anywhere else in his bankruptcy schedules filed in this case. The debtor’s schedules

have not been amended.

        4.      A trial in the Divorce Case was scheduled to be held on November 28, 2018

without the consent of Mrs. Bartlett or any counsel and without an order from this Court granting

relief from the automatic stay. Importantly, the determination and distribution of the parties’

property and debts, pursuant to Virginia Code Section 20-107.3, is set to be heard on November

Paul McCourt Curley, Esq. VSB No. 43794
SIX EAST LAW GROUP
6 East Broad Street
Richmond, Virginia 23219
Telephone: (804) 355-8273
E-Mail: paul.curley@sixeastlaw.com
www.sixeastlaw.com
 Counsel for Tracy Wills Bartlett
Case 18-31079-KRH              Doc 24      Filed 11/07/18 Entered 11/07/18 20:18:37                        Desc Main
                                           Document     Page 2 of 3


28, 2018 1.

          5.      It is imperative that this Court not grant relief from the automatic stay such as to

allow the Amelia Circuit Court to proceed with the determination and distribution of the parties’

property and debts, pursuant to Virginia Code Section 20-107.3, as the debtor: a) failed to list

many significant assets in his bankruptcy schedules; b) grossly understated the value of the assets

that are listed in his bankruptcy schedules; c) understated his income in schedule I; and d)

overstated his monthly expenses in schedule J.

         WHEREFORE, Tracy Wills Bartlett respectfully requests that this Court deny the

debtor’s motion insofar as relief from the automatic stay is requested relative to any matter

related to Virginia Code Section 20-107.3; and for such other and further relief that this case may

require and the Court deems just and proper.

                                                                 TRACY WILLS BARTLETT,


                                                                 By:      /s/ Paul McCourt Curley
                                                                                Counsel

Paul McCourt Curley, Esq. VSB No. 43794
SIX EAST LAW GROUP
6 East Broad Street
Richmond, Virginia 23219
Telephone: (804) 355-8273
E-Mail: paul.curley@sixeastlaw.com
www.sixeastlaw.com
 Counsel for Tracy Wills Bartlett




1 It is acknowledged that debtor’s counsel represents in the motion that “[r]elief is not requested as to property of the
estate”. However, in the preceding sentence debtor’s counsel requests relief from the automatic stay to allow “the
divorce and ‘related matters’ to proceed.” If “related matters” do not include any matters involving the Amelia
County Circuit Court’s “decree as to property and debts of parties”, pursuant to Virginia Code Section 20-107.3,
there are no “related matters”.
Case 18-31079-KRH         Doc 24    Filed 11/07/18 Entered 11/07/18 20:18:37               Desc Main
                                    Document     Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 7, 2018, a true and correct copy of the

foregoing Motion and Notice was filed electronically using the Court’s CM/ECF system, which

sent notice to all parties who have appeared in this case or by first-class mail, postage paid, to the

following:

                               Suzanne E. Wade, Esquire
                               Chapter 13 Trustee
                               P.O. Box 1780
                               Richmond, Virginia 23218-1780

                               Brian Wirt Bartlett
                               4298 Pierce Road
                               Powhatan, Virginia 23139

                               John P. Fitzgerald, III
                               Office of the US Trustee – Region 4 – R
                               701 East Broad Street, Suite 4304
                               Richmond, Virginia 23219

                               Laura Taylor Alridge, Esquire
                               Patrick Thomas Keith, Esquire
                               Boleman Law Firm, PC
                               P.O. Box 11588
                               Richmond, Virginia 23230-1588

                                                                      /s/ Paul McCourt Curley
